DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 7/30/2021.
Claims 14-29 are pending. Claims 14 and 19 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 was filed before the mailing of a first office action after filing of a request for continued examination under 37 CFR 1.114. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.

Response to Arguments/Amendments
Regarding claim 14, Applicant files arguments with respect to the amendment.
only after receipt of the RRC complete message (emphasis added).  In comparison, Horn (see par 80-82) apparently teaches that the UE is authenticated and/or associated with the WLAN AP upon the reception of the RRC complete message, hence the UE is (or remains) authenticated and/or associated after the RRC complete message is received. Thus, whether or not the claimed authentication is different from Horn’s authentication or association, Horn teaches the limitation in light of the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, the amended limitations recite “the RRC complete message comprising: a second identifier comprising a second medium access control (MAC) address of the apparatus…” and “…wherein data exchange between the apparatus and the base station is enabled only when the first 
Dependent claims are also rejected as being dependent to rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al (US 2015/0350988) in view of Liu et al (US 2014/0098789) in view of Horn et al (US 2014/0204927).
Regarding claim 14, Himayat discloses an apparatus (fig. 1; e.g. UE) comprising:
a cellular wireless transceiver that employs licensed wireless spectrum (par 18; component to connect to a wireless network using licensed frequency spectrum) to communicate with a base station (fig. 1 & par 28; e.g. eNB 136);
par 18; component to connect to a wireless network using unlicensed frequency spectrum) to communicate with a Wireless Local Area Network (WLAN) access point (fig. 1; e.g. WLAN AP 138); and a control circuit (par 119; e.g. processor) operably coupled to the cellular wireless transceiver and the unlicensed wireless spectrum transceiver and configured to:
transmit, to the base station, a first identifier comprising a first medium access control (MAC) address of the unlicensed wireless spectrum transceiver (par 23; e.g. transmitting, to the base station, an indication of a MAC address associated with the WLAN access circuitry associated with the UE);
receive from the base station a Radio Resource Control (RRC)-based message (fig. 5; in one embodiment, UE may receive RRC connection Reconfiguration 520) to cause the apparatus to connect to the WLAN access point, wherein the WLAN access point is identified by the RRC-based message (par 97-98; to setup association with WLAN AP);
associate with the WLAN access point in response to the RRC-based message having been received (par 97-98; to setup association with WLAN AP); and
transmit a RRC complete message to the base station in response to successfully connecting over the unlicensed wireless spectrum (fig. 5; after association procedure, UE may send RRC complete message 530), the RRC complete message comprising information of the apparatus (par 98; The RRC Connection Reconfiguration Complete message may potentially include log information relating to the connection with AP 138), wherein user plane data transfer over the unlicensed spectrum occurs after receipt of the RRC complete message (par 110-116; in another example, connection is available after RRC complete message, thus user plane data offload occurs).
Although Himayat discloses a RRC message can include log information regarding WLAN association, Himayat does not explicitly disclose:
the RRC complete message comprising: 
a second identifier comprising a second medium access control (MAC) address of the apparatus enabling the base station to implement inter protocol layer bindings, and wherein data exchange between the apparatus and the base station is enabled only when the first identifier and the second identifier are the same (emphasis added). 
However, Liu discloses:
In one example, see par 54-62, UE can send WLAN MAC address of the UE to the base station through an RRC setup complete message or a specialized RRC message.  See par 56-58, if the UE is authorized to use the WLAN as authenticated by the base station, the WLAN MAC address provided by the UE is deemed as legal, and the UE can use the WLAN MAC address to transceive a WLAN frame with the base station, thus the subsequent frame with a MAC address should match the MAC address of the UE that is registered. 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine e.g. see Liu, par 73).
Although Himayat discloses a RRC message can include log information regarding WLAN association and Liu discloses that RRC complete message may include capability information or MAC address of the UE, the combination does not explicitly disclose:
the apparatus is authenticated with the WLAN access point based on the first MAC address after receipt of the RRC complete message.
However, Horn discloses:
the apparatus is authenticated with the WLAN access point based on the first MAC address after receipt of the RRC complete message (fig. 10 & par 80-82; as provided by an example, authentication and/or association is completed upon the reception of RRC complete message in step 6; also fig. 12, par 88-90; while establishing communication with eNB 122, identifiers in the WLAN is provided allowing the other of the WWAN or WLAN to identify the UE; therefore, the UE is (or remains) authenticated with the WLAN AP 306 after receipt of the RRC complete message based on authentication using the identifier provided by the UE).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Horn, par 72).

Regarding claim 19, Himayat discloses a method comprising:
by a control circuit of a wireless device (fig. 1; e.g. UE; also par 18, UE may have processing circuitry) that operably couples to a cellular wireless transceiver employing licensed wireless spectrum (par 18; component to connect to a wireless network using licensed frequency spectrum) to communicate with a base station (fig. 1 & par 28; e.g. eNB 136) and to an unlicensed wireless spectrum transceiver that employs unlicensed wireless spectrum to communicate with a Wireless Local Area Network (WLAN) access point (par 18; component to connect to a wireless network using unlicensed frequency spectrum; also see fig. 1; WLAN AP 138):
transmit, to the base station, a first identifier comprising a first medium access control (MAC) address of the unlicensed wireless spectrum transceiver (par 23; e.g. transmitting, to the base station, an indication of a MAC address associated with the WLAN access circuitry associated with the UE);
receiving from the base station a Radio Resource Control (RRC)-based message (fig. 5; in one embodiment, UE may receive RRC connection Reconfiguration 520) to cause the control circuit to connect to the WLAN access point (par 97-98; to setup association with WLAN AP);
par 97-98; to setup association with WLAN AP); and
transmitting a RRC complete message to the base station in response to successfully connecting over the unlicensed wireless spectrum (fig. 5; after association procedure, UE may send RRC complete message 530), the RRC complete message comprising information of the wireless device (par 98; The RRC Connection Reconfiguration Complete message may potentially include log information relating to the connection with AP 138), wherein user plane data transfer over the unlicensed spectrum occurs after receipt of the RRC complete message (par 110-116; in another example, connection is available after RRC complete message, thus user plane data offload occurs).
Although Himayat discloses a RRC message can include log information regarding WLAN association, Himayat does not explicitly disclose:
the RRC information includes a radio capability of the wireless device (emphasis added).
However, Liu discloses:
In one example, see par 72-73, UE can send quality-of-service report through the RRC message; the content of the quality-of-service report may include that the UE finds the WLAN blocking after accessing the WLAN successfully; under BRI, a radio capability and quality-of-service are information that the UE sends to the base station regarding the connection over the 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the electronic system of Himayat. One is motivated as such to inform the base station a wide range of information related to the connection over the unlicensed wireless spectrum by the UE (e.g see Liu, par 73).
Although Himayat discloses a RRC message can include log information regarding WLAN association and Liu discloses that RRC complete message may include capability information, the combination does not explicitly disclose:
the apparatus is authenticated with the WLAN access point based on the first MAC address after receipt of the RRC complete message.
However, Horn discloses:
the apparatus is authenticated with the WLAN access point based on the first MAC address after receipt of the RRC complete message (fig. 10 & par 80-82; as provided by an example, authentication and/or association is completed upon the reception of RRC complete message in step 6; also fig. 12, par 88-90; while establishing communication with eNB 122, identifiers in the WLAN is provided allowing the other of the WWAN or WLAN to identify the UE; therefore, the UE is (or remains)  authenticated with the WLAN AP 306 after receipt of the RRC complete message based on authentication using the identifier provided by the UE).
Horn, par 72).

Regarding claims 15 and 20, Himayat discloses:
wherein the apparatus comprises an LTE-capable wireless portable electronic device (fig. 2; LTE 210), wherein the base station operates in an LTE network serving as a primary cell, and wherein the WLAN access point operates in an unlicensed WLAN serving as a secondary cell that belongs to the base station (par 17; e.g. Pcell served LTE and Scell served WiFi).

Regarding claims 16 and 21, Himayat discloses:
wherein the unlicensed wireless spectrum comprises an IEEE 802.11-compatible wireless local area network (fig. 2; WiFi 220).

Regarding claims 17 and 22, Himayat discloses:
providing to the base station, via an RRC-based message, information regarding at least one of:
present availability of the unlicensed wireless spectrum; signal level as corresponds to the unlicensed wireless spectrum; signal quality as corresponds to the unlicensed wireless spectrum; and estimated throughput as corresponds to par 44-57; For example, it may be desirable for eNB 136 to determine whether UE 110 has available WiFi resources which at least reads on presenting availability of the unlicensed wireless spectrum).

Regarding claims 18 and 23, Himayat discloses:
wherein the RRC-based message includes at least one of an identity of the unlicensed wireless spectrum transceiver and information regarding capabilities of the unlicensed wireless spectrum transceiver (par 91; e.g. WLAN AP identifer).

Regarding claim 24, Himayat discloses:
a packet data convergence protocol (PDCP) layer (fig. 2; e.g. PDCP 213); and 
a radio link control (RLC) layer below the PDCP layer (fig. 2; e.g. RLC 214),
wherein the primary cell terminates the PDCP and RLC layers in a user plane configured for the user plane data transfer (par 39; e.g. RLC layer 214 may perform functions, relating to the LTE air interface control and user planes).

Regarding claim 29, Horn discloses:
fig. 10; as example provided, packet data is transferred via WLAN AP without authentication after receipt of the RRC complete message in step 6).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Horn with the electronic system of Himayat and Liu. One is motivated as such to confirm the UE’s identity (Horn, par 72).

Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al (US 2015/0350988) in view of Liu et al (US 2014/0098789) in view of Horn et al (US 2014/0204927) in view of Jiang et al (US 2015/0036506).
Regarding claim 25, the combination discloses the subject matter in claim 15, Himayat further discloses:
a radio link control (RLC) transmitter entity (fig. 2; e.g. RLC 214);
a first MAC scheduling entity configured to schedule data in the LTE network (fig. 2; e.g. MAC 215), a second MAC scheduling entity configured to schedule data in the unlicensed WLAN (fig. 2; e.g. MAC 222).
The combination does not explicitly disclose:

However, Jiang discloses:
an intermediate Access Technology (inter-AT) scheduling layer between the RLC transmitter entity and the first and second MAC scheduling entities (par 121; e.g. the LTE MAC of the UE instructs an AL, and the AL instructs an LLC, and the LLC instructs the WLAN MAC; wherein the adaptation layer (AL) reads on inter-AT since AL operatively served between RLC and WLAN MAC and since LTE MAC can instruct the WLAN MAC directly thus obviously they may be at the same level).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiang with the electronic system of Himayat, Liu and Horn. One is motivated as such to include protocol stack in user plane (Jiang, par 58).

Regarding claim 27, Liu discloses:
wherein the second MAC scheduling entity is further configured to inform the inter-AT scheduling layer of any MAC protocol data unit (PDU) data transfer issues such that the inter-AT scheduling layer minimizes RLC PDU loss rate by diverting RLC PDUs to the LTE network (par 75; For example, the quality-of-service report of the WLAN may include parameter(s) indicating the number of retransmission times and/or the number of lost packets of the WLAN. If the number of retransmission times and/or the number of lost packets are/is larger than predefined one(s), the base station sends the second RRC connection reconfiguration message to the UE, so as to instruct the UE to transmit the bearer by the WWAN; also see par 68, thus it is obvious that WLAN layer may report to an intermediate layer QoS issues and minimize it by diverting the traffic to WWAN/LTE).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the electronic system of Himayat. One is motivated as such to inform the base station a wide range of information related to the connection over the unlicensed wireless spectrum by the UE (e.g. see Liu, par 73).

Regarding claim 28, the combination discloses the subject matter in claim 15, Himayat further discloses:
a packet data convergence protocol (PDCP) layer (fig. 2; e.g. PDCP 213);
a radio link control (RLC) protocol layer below the PDCP layer (fig. 2; e.g. RLC 214).
The combination does not explicitly disclose:
an intermediate Access Technology (inter-AT) scheduling layer below the PDCP layer and the RLC protocol layer;
and a logical link control (LLC) protocol layer below the inter-AT scheduling layer.

an intermediate Access Technology (inter-AT) scheduling layer below the PDCP layer and the RLC protocol layer (fig. 2 & par 40; e.g. adaptation layer (AL) below PDCP and RLC) and a logical link control (LLC) protocol layer below the inter-AT scheduling layer (fig. 2; e.g. LLC below AL).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiang with the electronic system of Himayat, Liu and Horn. One is motivated as such to include protocol stack in user plane (Jiang, par 58).

Examining Note
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims, and the base claim overcomes all outstanding rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/           Primary Examiner, Art Unit 2474